EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Epstein on 05/25/2022.

The application has been amended as follows: 

In Claim 1, line 2, the term “circuity” has been removed and the term --- circuit --- has been inserted. 
In Claim 1, line 15, the term “generated” has been removed and the term --- generate --- has been inserted. 
In Claim 8, line 1, after the term “item”, the phrase --- ,via an electronic device, --- has been inserted. 
In Claim 8, line 3, after the term “items”, the phrase --- in a memory --- has been inserted. 
In Claim 8, line 12, the term “generated” has been removed and the term --- generate --- has been inserted. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-15, the prior art of record fails to disclose, teach or render obvious an electronic device/a method of reproducing at least one content item during performance by a user of  a training program, via an electronic device, during performance by a user of a training program, with all the structural elements and functional limitations, comprising: a memory circuit, wherein the memory circuit is arranged to store a plurality of content items; and an electronic circuit arranged to: determine a current pace of a user, wherein the pace is based on a current exercise, select at least one content item, reproduce the at least one content item based on the current pace; determine a current heart rate of the user and a target heart rate of the user, change at least one characteristic of the at least one content item to generate at least one adjusted content item, wherein the change is in response to a mismatch between the current heart rate and the target heart rate, reproduce the at least one adjusted content item, and further predict a future heart rate of the user based on a history of heart rate measurements of the user, and select at least one new content item based on the future heart rate of the user (see attached PTO-892 for a list of pertinent prior art references).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784